Citation Nr: 0503958	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  02-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to increased initial evaluation for 
osteoarthritis of the left knee rated at 10 percent prior to 
March 4, 2004 and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1947 to July 1949.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The Board finds that the veteran's 
statements raise the issue of increased evaluation for 
osteoarthritis of the right knee.  That issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to March 4, 2004 the arthritis of the left knee was 
manifested by pain with extension to 10 degrees and flexion 
to 100 degrees. 

2.  Effective from March 4, 2004 the arthritis of the left 
knee is manifested by tenderness, pain, weakness, and flare-
ups with flexion to 140 degrees and extension to 20 degrees. 


CONCLUSION OF LAW

The criteria for an increased initial evaluation for 
osteoarthritis of the left knee rated at 10 percent prior to 
March 4, 2004 and 30 percent thereafter have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5010, 5003, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108-__, Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  He was provided with a copy of 
the pertinent rating action, a statement of the case dated 
October 2002, and a supplemental statement of the case dated 
October 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding this claim, and the 
evidence which has been received in this regard.  The 
appellant was also notified of the VCAA and what evidence VA 
would obtain in a letters dated February 2004, and July 2004.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran received VA examinations during the course of 
this appeal, most recently in March 2004.  All available 
records have been obtained and associated with the claims 
folder.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Concerning the claim for an increased rating, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that cases which arise from dissatisfaction 
with an initial rating are "down-stream" elements of the 
claim for compensation, rather than new claims.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Accordingly, the RO properly (See VAOPGCPREC 8-2003) provided 
notice, issuing a supplemental statement of the case in 
October 2004.  The SOC outlined the controlling law and 
regulations, as well as what the evidence showed, and 
explained the basis for the rating determination.

Factual Background

A June 1949 Report of board of medical survey from the U.S. 
Naval Hospital in Philadelphia, Pennsylvania indicates that 
the veteran stated that he developed a small mass behind his 
left knee in 1941, when he landed on his left foot in a 
basketball game.  At that time, his symptoms subsided rapidly 
and it was not until June 1947, just after entering boot 
camp, that he began to develop pain in the back of his left 
knee.  The report indicated that since developing pain in 
boot camp, the veteran had been a frequent visitor to sick 
bay, and had been hospitalized on three occasions.  At the 
time of the report, the veteran complained of severe 
agonizing pain in the back of his left knee and calf.  He 
walked with a slight limp on the left, and had a minimal 
fullness on his popliteal space, over which were two well-
healed scars.  Neurologic examination was negative.  Knee 
motion was normal.  There was no laxity.  Muscle power was 
good.  The posterior tibial and dorsalis pedis pulses were 
good.  The pain described followed no definite pattern.  
Neuropsychiatric examination revealed no abnormalities.  
Repeated procaine injections, extensive physiotherapy, and 
exercises gave no relief of the subjective symptoms.  
Repeated x-ray examinations of the left knee joint area were 
negative.  The diagnosis was hernia, muscle, fascia, tendon 
or sheath.  It was determined that the veteran's condition 
was not the result of his own misconduct, and was not 
incurred in the line of duty.  The veteran's condition was 
found to have existed prior to enlistment, and was aggravated 
by service.  

An October 1949 VA examination indicates that the veteran 
reported aching in the back of the left knee after standing 
for a long time and walking a mile or more.  He denied 
swelling of the left knee, or difficulty moving his left 
knee.  He reported constant swelling in the back of the left 
knee.  On examination, the left popliteal space showed two 
scars.  One, a curved scar 7 inches in length, and another, a 
linear scar 4 inches in length on the medial aspect of the 
knee.  The scars were nontender and not adherent.  There was 
no swelling in back of the knee or in the thighs.  There was 
no evidence of bursitis or Baker's cyst.  When the left was 
flexed against resistance, the hamstring muscle over a very 
small area at the upper end of the long scar at the back of 
the knee showed slightly increased prominence as compared to 
its appearance at the right knee when the knee is similarly 
flexed, which may have represented a very mild muscle hernia.  
There was no tenderness, swelling, or limitation of motion of 
the left knee itself, and no ligamentous disability.  There 
was mild crepitation and motion of both knees, slightly more 
pronounced in the left knee.  The diagnosis was old healed 
scar, posterior to left knee joint, with very mild muscle 
hernia over small area in lower hamstring region.  

In October 1949, the RO granted the veteran service 
connection at a 10 percent rating for scars, old healed, 
postoperative left knee, posteriorly, with very mild muscle 
hernia over small area in lower hamstring region, 
symptomatic.  

An April 2002 examination by a private physician indicates 
that the veteran had a left knee arthroscopic debridement in 
March 1994, was found to have a left medial meniscus tear, 
grade II chondromalacia of the medial femoral condyle, and 
grade I chondromalacia of the medial tibial plateau.  He 
underwent an arthroscopy of the left knee with medial 
meniscectomy, medial femoral chondroplasty, and partial 
synovectomy.  He complained of continued discomfort, and loss 
of range of motion, particularly on his left knee.  He had 
difficulty squatting.  

On examination, the veteran stood with bilateral genu varum 
configuration.  He had reduced range of motion of his knees.  
On the left side he had 10 to 105 degrees of flexion, and the 
examiner could not extend him beyond the 10 degree flexed 
position.  The medial collateral ligament, lateral collateral 
ligament, anterior cruciate ligament, and PCL were stable.  
There was crepitation with range of motion of his left knee.  
No definite effusion was noted.  There was a peripheral 
osteophyte on the anterior lateral joint lines.  There was a 
large swelling of the left popliteal fossa region, about 8-cm 
in length, and it began just about the popliteal flexion 
crease and extended proximally.  It was about 5-cm in length, 
and was an oblong, fluctuant swelling.  There was a surgical 
scar that began posterior medial, then coursed inferior, 
crossed the crease of the popliteal fossa, and then coursed 
inferiorly laterally.  The left extremity was neurovascularly 
intact.  X-ray showed a collapse of the medial compartment of 
his left knee, with a clearance of 4-mm on the medial joint 
line.  There was a peripheral osteophyte on his femur and 
tibia medially.  On the lateral view of his left knee he had 
osteophytes on the superior and inferior aspects of the 
patella.  The diagnostic impression was bilateral knee 
osteoarthritis, chronic left knee popliteal cyst formation.  

A May 2002 VA examination indicates that the veteran 
complained of continuous pain in his left knee, with no 
alleviating or precipitating factor.  On examination, both 
knees looked arthritic.  There was a slight varus deformity 
at the knee on both sides.  Anterior and posterior cruciate 
ligaments were intact, medial and lateral collateral 
ligaments were intact, and on both sides McMurray's test was 
negative.  The veteran did not give any history of his knees 
locking.  Extension of both knees was to 0 degrees, and 
flexion on both sides was 0 to 100 degrees.  The impression 
was marked arthritis of both knees.  X-rays showed mild 
degenerative changes on the left knee.

A second May 2002 VA examination indicates that the veteran 
had a Z-shaped scar behind his left knee in the popliteal 
fossa.  The scar was approximately 12-inches long, if 
straightened out.  It was smooth, with no ulceration, no 
abnormal coloration, and no edema.  The scar did not 
interfere with the movement of the knee joint.  There was a 
recurring Baker's cyst with 1-inch by 1-inch circumference, 
just above the knee joint level in the popliteal fossa.  It 
was freely moveable, not tender, and with no muscle problem.  
The veteran's hamstrings were functioning and normal, there 
was no wasting, and both thighs were the same.  Flexion and 
extension of both knees were limited because of arthritis.  
The diagnosis was no muscle problem, and no loss of power in 
the muscle.  The diagnosis was advanced arthritis of both 
knees.  The examiner indicated that the veteran had an injury 
to the left knee, and an injury could sometimes give 
traumatic arthritis, as in the veteran's case. 

In August 2002, the RO granted service connection for 
osteoarthritis of the left knee at a 10 percent rating 
effective from April 22, 2002, the date of receipt of the 
veterans claim.

A September 2002 examination by the veteran's private 
physician indicates that the veteran had bilateral knee 
osteoarthritis, and a chronic left popliteal cyst formation.  
He reported having less than full extension and flexion of 
the left knee.  On examination, the veteran had a rather 
large popliteal cyst on the left side, and overlying the cyst 
was a healed surgical incision.  In the erect standing 
position, the veteran did not fully extend the left knee, and 
he had bilateral genu varus.  The left side genu varus was 
measured at about 8 degrees.  In the recumbent position the 
left knee went out to about 8 degrees from full extension, 
and flexed to 100 degrees.  There was a little atrophy of his 
left thigh compared to his right thigh.  X-rays showed 
moderate degenerative changes with genu varum.  There was 
genu varum of 2 to 3 degrees on the left side.  There was 
restriction of extension of his left knee.  The examiner 
recommended a total knee arthroplasty.  

A September 2002 VA treatment records indicates that the 
veteran had no swelling or cyanosis of the extremities.  
There was decreased range of movement in his left and right 
knee.  

A June 2003 examination by the veteran's private physician 
indicates that the veteran had bilateral knee osteoarthritis.  
On examination, there was no significant mass on the 
posterior aspect of his left knee, and there was not 
substantial tenderness of the medial or the lateral joint 
line.  There was no effusion in the left knee.  

A March 4, 2004 VA examination indicates that the veteran was 
using a walker for ambulation.  He reported constant pain in 
his knees.  He was able to feed, clothe, and bath himself 
without difficulty.  He had trouble reaching down to his 
feet.  He reported that when he had flare-ups of left knee 
pain he was incapacitated for awhile.  Flare-ups did not last 
more than a few hours.  The veteran reported that he retired 
as a hydraulic dredge worker in 1990.

On examination, his left knee did not completely extend.  He 
had an 8-cm scar on the left posterior knee, with no evidence 
or recurrence of the popliteal cyst.  His left leg was 92 
centimeters in length, his left thigh was 41 centimeters in 
circumference, and his left knee was 39 centimeters in 
circumference.  There was flexion in the left knee to 140 
degrees, and extension was limited to 20 degrees.  He had 
tenderness of the left knee medially and laterally.  There 
was no redness, heat, or swelling noted.  There was no 
evidence of subluxation of the patella, no pain or 
displacement of the patella, and no evidence of bursitis in 
the tibial tubercule area.  

X-ray of the left knee revealed decrease in the height of the 
tibial plateau and the patella alta.  No radiopaque bodies 
were noted.  The diagnosis was bilateral knee degenerative 
arthritis with osteoarthritic changes and post bilateral knee 
arthroscopic debridement procedure.  

The examiner noted that the left knee disability was a result 
of the injury the veteran sustained while on active duty.  
The Baker's cyst was often the result of an internal tear of 
the medial meniscus, which could result in a Baker's cyst.  
In addition, the meniscus tear, if not treated, will become a 
source of instability and progressive pain and deterioration 
with arthritis.  The range of motion of the knee on both 
sides was recorded along with the anticipated normal range of 
motion.  The left knee disability resulted in weakened 
movement on excessive motion with associated fatigability, 
but no incoordination.  The element that was more pressing 
was the pain in his knee that was causing limited motion, 
weakness, and giving way.  

The episodes of pain were due to short lasting activity 
relieved by rest.  It resulted in increased avoidance of 
nonpredictive walking, and required the use of a walker for a 
distance more than 20 feet, otherwise a can was used.  The 
veteran had good balance when walking with a walker.  His 
knees did not show any ankylosis, but decrease motion due to 
the abnormal joint pain and weakness.  The examiner concluded 
that the pain of the knee did limit functional ability during 
flare-ups over a period of time more so than fatigue or 
weakness.  

A July 2004 medical report of examination by the veteran's 
private physician indicates that the veteran had increased 
pain in both knees.  He was using a walker.  His symptoms 
were bilateral knee effusions, crepitation, and genu varus.  
The diagnosis was bilateral knee osteoarthritis.  The 
examiner indicated that the veteran would benefit from 
bilateral total knee arthroplasties.

In October 2004, the RO granted the veteran a 30 percent 
rating for his left knee osteoarthritis effective from March 
4, 2004.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent rating is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Precedent opinions of the VA's General Counsel have held that 
separate ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  A precedent 
opinion of VA General Counsel, VAOPGCPREC 9-2004 (9/17/04), 
held that separate ratings under diagnostic code 5260 
(limitation of flexion of the leg) and diagnostic code 5261 
(limitation of extension of the leg) may be assigned for a 
disability of the same knee.

With any form of arthritis, painful motion is an important 
factor of disability. See 38 C.F.R. § 4.59 (2002).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The first aspect of the veteran's claim to be discussed is 
whether a rating in excess of 10 percent is warranted prior 
to March 4, 2004.  In this regard, the April 2002 private 
medical examination showed that extension was limited to 10 
degrees with flexion to 105 degrees.  The September 2002 
private examination showed 8 degrees from full extension, and 
flexion to 100 degrees.  However, the May 2002 VA examination 
showed left knee flexion to 100 degrees, and extension was to 
0 degrees, which is normal.  These findings do not satisfy 
the criteria for a rating in excess of 10 percent under 
Diagnostic Codes 5260 or 5261.  Also, the impairment in 
flexion does not warrant a separate compensable rating nor is 
there any evidence of instability. 

The Board has considered pain-related functional impairment 
as set forth in the DeLuca case.  The evidence shows that the 
veteran reported chronic left knee pain. In order to warrant 
a 20 percent rating there must be the equivalent of flexion 
to 30 degrees or extension to 15 degrees.  In view of the 
current range of motion findings the Board concludes that the 
degree of functional impairment due to pain as contemplated 
in the Deluca case is included in the current 10 percent 
rating.  Accordingly, a rating in excess of 10 percent prior 
to March 4, 2004 is not warranted.  Fenderson v. West, 12 
Vet. App. 119 (1999)

The final aspect of the claim is whether a rating in excess 
of 30 percent is warranted effective from March 4, 2004, that 
date of the VA examination.  In this regard he March 4, 2004 
VA examination showed that the left knee pain has remained 
chronic.  There was tenderness of the knee.  However, there 
was no redness, heat, or swelling.  Left leg extension was 
limited to 20 degrees.  This impairment in extension is 
consistent with the current 30 percent rating.  Additionally, 
flexion was to 140 degrees which does not satisfy the 
criteria for a separate compensable rating.  Likewise there 
was no evidence of instability.  As such, the Board finds 
that the criteria for a 40 percent rating have not been met.   

The Board has considered pain-related functional impairment 
as set forth in the DeLuca case.  In this regard the March 4, 
2004 examination showed that the chronic left knee pain 
resulted in weakness, giving away of the left knee.  The 
examiner concluded that the pain of the knee did limit 
functional ability during flare-ups over a period of time 
more so than fatigue or weakness.  However, in order to 
warrant higher rating the functional pain result in the 
equivalent of limiting extension to extension to 30 degrees.  
The evidence indicates that the veteran's left knee extension 
is limited to only 20 degrees, with no significant impairment 
in flexion.  In view of the range of motion findings shown on 
the recent VA examination as set forth above, the Board finds 
that the degree of functional impairment disability caused by 
the knee pain is included in the current 30 percent rating in 
effect for the left knee.  Accordingly, the Board finds that 
a rating in excess of 30 percent effective from March 4, 2004 
in not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999)

In this case, the preponderance of the evidence is against 
the claim, therefore the benefit-of-the-doubt doctrine does 
not apply, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b) (West 1991); see Gilbert, 1 Vet. App. at 
55-57.


ORDER

Entitlement to increased initial evaluation for 
osteoarthritis of the left knee rated at 10 percent prior to 
March 4, 2004 and 30 percent thereafter is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


